Citation Nr: 1439421	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  03-22 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



REMAND

The Veteran had active duty service from June 1948 to April 1952, and from December 1962 to July 1969.  The Veteran died on May [redacted], 2000.  By a January 2003 decision, the Board of Veterans' Appeals (Board) found the appellant in this case was the surviving spouse for VA purposes.  

The present matter comes before the Board on appeal from a September 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for cause of the Veteran's death.  

The appellant initially requested a Board hearing before a Veterans Law Judge in her substantive appeal; however, in a February 2005 correspondence, she withdrew her request for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As an initial matter, the Board notes that the appellant was most recently sent a Veterans Claims Assistance Act of 2000 (VCAA) notice letter in February 2014; however, that letter did not list the Veteran's service-connected disabilities at death; nor did that letter inform the appellant of how to obtain service connection for nonservice-connected disabilities after his death, such that a claim for Dependency and Indemnity Compensation (DIC) benefits can be substantiated, as required by Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The Board has reviewed the claims file and it does not appear that the notice requirements of Hupp have been met.  Thus, a remand is necessary in order to provide the appellant with adequate notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Notwithstanding that notice deficiency, the Board finds that a remand for a VA medical opinion is necessary.  The Veteran's death certificate, dated May [redacted], 2000, reveals that the Veteran's cause of death was a subdural hematoma which was a result of blunt force trauma to his head.  The hospital records relating to his hospitalization prior to death document that the Veteran had been found in a street, unconscious, apparently drunk.  When he did not awaken the next morning, the Veteran was transported to the hospital where he was found to have a subdural hematoma and intracranial bleeding, apparently due to falling and hitting his head.  The Veteran never regained consciousness and was pronounced dead on May [redacted], 2000.

A review of the Veteran's claims file reveals that the Veteran was service connected for posttraumatic stress disorder (PTSD) and Vestibulopathy (Meniere's disease) prior to his death.  The Board additionally notes that the Veteran was diagnosed with coronary artery disease (CAD).  

The appellant has argued that the Veteran's Meniere's disease contributed to his death in that it likely caused him to fall and hit his head.  There is no opinion of record which addresses the appellant's contentions.

The claims file also contains an internet article about "fainting," which noted that one possible etiology of fainting or syncope would be cardiac in nature.  The Board notes that a relationship between his fall and his CAD-which may presumptively be service connected if the Veteran served in the Republic of Vietnam-is reasonably raised by the record.  

The Board additionally notes that a Brain Magnetic Resonating Imaging (MRI) scan just prior to his death revealed a history of small vessel disease and small lacunar infarctions, of which there was "mild progression of disease, with stable small infarctions in the bilateral basal ganglia and thalami as well as the right cerebellum" (hereinafter brain disease/infarctions with right cerebellum involvement).  There is no opinion of record that addresses whether such a disease is related to the Veteran's military service.

Finally, the Veteran was service connected for PTSD and had a long history of substance abuse, particularly alcohol abuse; it was noted that the Veteran was reportedly drunk when he was found in the street after his fall.  The Board notes that the record therefore also reasonably raises the possibility that the Veteran's alcohol abuse may have been secondary to his PTSD and may have contributed to his cause of death.  

Given these potential causes of death related to the Veteran's service and/or possibly service-connected disabilities/disorders, and because no medical opinion has been obtained, the Board finds that a remand is necessary in order to obtain a medical opinion regarding the cause of the Veteran's death.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant appropriate notice with respect to her claim of service connection for the cause of the Veteran's death.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), and should specifically indicate what disabilities the Veteran was service connected for at the time of his death.

2.  Furnish the claims file to an appropriate VA physician in order to obtain a medical opinion regarding whether the Veteran's cause of death is related to his military service or to any service-connected disability.  

After reviewing the claims file, the examiner should specifically opine as to the following: 

(a) Whether the Veteran's Meniere's disease more likely, less likely, or at least as likely as not (50 percent or greater probability) caused, substantially and materially contributed to, combined to cause, or aided or lent assistance to the production of death, to include any balance/gait issues due to that disability that may have caused the Veteran to fall and hit his head.

(b) Whether the Veteran's alcohol abuse was more likely, less likely, or at least as likely as not caused or aggravated by, or a symptom of, the Veteran's PTSD.

(c) Whether the Veteran's PTSD (with or without alcohol abuse, as opined above) caused, substantially and materially contributed to cause, combined to cause, or aided or lent assistance to the production of death, to include contributing to the cause of the Veteran's fall and subsequent head trauma.

(d) Whether the Veteran's CAD and/or brain disease/infarctions with right cerebellum involvement were, as likely as not, related to his military service, and whether either of those disabilities as likely as not caused, substantially and materially contributed to, combined to cause, or aided or lent assistance to the production of death, to include contributing to the cause of the Veteran's fall and subsequent head trauma.

A rationale for each opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  (Should consultations with specialists be required in order to provide the requested opinions, this should be done.)

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appellant's claim of service connection for the cause of the Veteran's death.  If the benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

